Citation Nr: 1534479	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO. 06-12 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD).

2. Entitlement to an increased rating in excess of 10 percent from November 1, 1997 forward for right thigh sarcoma residuals.

3. Entitlement to a compensable rating for genital herpes simplex virus.

4. Whether the Veteran submitted a timely substantive appeal from the February 12, 1997, rating decision which established service connection for genital herpes simplex virus evaluated as noncompensable.


REPRESENTATION

Veteran represented by:	Jodee C. Kayton, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1979 and from September 1984 to February 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 1999 and September 2008 rating decisions and a June 1999 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

By way of background, in February 1997 RO established service connection for genital herpes simplex virus and assigned a noncompensable evaluation effective September 3, 1993. In May 1997, the Veteran submitted a notice of disagreement (NOD) with the evaluation assigned for his genital herpes simplex virus. The RO issued a statement of the case (SOC) in March 1998, and in April 1999 the Veteran submitted a substantive appeal. In a June 1999 administrative decision the RO determined that the April 1999 substantive appeal was untimely, and the Veteran submitted a NOD as to that determination that same month. The RO then later again denied an increased evaluation for genital herpes simplex virus in September 1999 and denied entitled to increased ratings for lumbar DDD and right thigh sarcoma residuals in September 2008. The Veteran separately and properly perfected appeals as to those decisions.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, TDIU has already been granted, and therefore the issue is not raised by the record.

In July 2002 and August 2010, the Veteran testified at hearings before two different Veterans Law Judges (VLJs). Transcripts of those hearings have been associated with the claims file. The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs. See 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707. In these cases, a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal. See Arneson v. Shinseki, 24 Vet. App. 379 (2011). The Veteran has not requested another hearing before a VLJ who would be assigned to the panel to decide his appeal. Therefore, an additional hearing is not needed. A third VLJ has been added to create the required three judge panel.

The Board remanded the issues on appeal for additional development in December 2003 and April 2011. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

In June 2015 correspondence, received prior to promulgation of any final Board decision, the Veteran's representative indicated he wanted to withdraw his appeal with regard to whether the Veteran submitted a timely substantive appeal from the February 12, 1997, rating decision establishing service connection for genital herpes simplex virus at a noncompensable rate and entitlement to increased evaluations for lumbar spine DDD, right thigh sarcoma residuals, and genital herpes simplex virus.

CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for the issues of whether the Veteran submitted a timely substantive appeal from the February 12, 1997, rating decision establishing service connection for genital herpes simplex virus evaluated as noncompensable and entitlement to increased evaluations for his lumbar spine DDD, right thigh sarcoma residuals, and genital herpes simplex virus have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). A remand is in the nature of a preliminary order and does not constitute a final decision of the Board. 38 C.F.R. § 20.1100(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In this case, following the April 2011 Board remand, but prior to the promulgation of a final Board decision, the Veteran's representative stated in June 2015 that the Veteran wished to withdraw his currently pending appeal before the Board. As the Veteran has withdrawn his appeal prior to the promulgation of a final decision, the Board no longer has appellate jurisdiction and can take no further action on the matter. 38 C.F.R. §§ 20.204, 20.1100(b).


ORDER

The appeal regarding the claim of entitlement to an increased rating in excess of 20 percent for lumbar spine DDD and DJD is dismissed.

The appeal regarding the claim of entitlement to an increased rating in excess of 10 percent from November 1, 1997 forward for right thigh sarcoma residuals is dismissed.

The appeal regarding the claim of entitlement to a compensable rating for genital herpes simplex virus is dismissed.

The appeal regarding the claim of whether the Veteran submitted a timely substantive appeal from the February 12, 1997, rating decision which established service connection for genital herpes simplex virus evaluated as noncompensable is dismissed.



_______________________________          _______________________________
      KATHLEEN K. GALLAGHER 		         A. C. MACKENZIE
              Veterans Law Judge  			   Acting Veterans Law Judge
        Board of Veterans' Appeals 			   Board of Veterans' Appeals



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


